DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, and 20 in the reply filed on 10/03/2022 is acknowledged.

Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4, 6-8 and 10-11 recite the term “ultra-thin” glass layer. “Ultra-thin” is a relative term which renders the claim indefinite as is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered “ultra-thin” in the scope of the structure of the glass layer. For example, is “ultra-thin” referring to the thickness or width of the glass layer. Moreover, it is unclear what values would be considered to fall within the scope of “ultra-thin.” For sake of further examination, if the glass layer if flexible it will be viewed as “ultra-thin.”
	Claims 5 and 9 are rejected as being dependent upon indefinite claims 4 or 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2020/0274085).
	Regarding claims 1 and 20, Lee discloses a flexible display device comprising an outer member (OSM), stress control member (SCM) and display panel (DP) (Fig. 1a-1b, 0048). The SCM comprising a pressure sensitive adhesive (0058), and stacked between the OSM and DP (Fig. 1a-1b).

    PNG
    media_image1.png
    1377
    700
    media_image1.png
    Greyscale

	The flexible display being rollable and comprising curved surface (instant rollable area), and first and second non-bending areas (0070) which are viewed as comprising both a strain accumulation area and flat area as the strain accumulation area is caused from stress due to curving of the device. The rollable area, strain accumulation area, and flat area distributed in sequence along a rolling direction (Fig. 1b). As can be seen from Fig. 1c, the SCM includes a first control area SC-C in the bending area, a second control area SC-L in the first non-bending area and a third control area SC-R in the second non-bending area (0075). Lee teaches that a thickness in SC-C may have a minimum thickness in the stress control member (0078), thus teaching wherein a thickness of a part of the SCM located in the strain accumulation area is greater than a thickness of a part of the SCM located in the rollable area.

    PNG
    media_image2.png
    530
    664
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above and further in view of Lee et al. (US 2015/0049428), herein after Lee ‘428.
	Regarding claims 2 and 3, Lee discloses the limitations of claim 1 as discussed above. Lee further teaches the OSM being a window member (0056; instant cover plate) and the display panel including signal wirings/ pixels (instant flexible array substrate). Lee does not disclose the elastic modulus of a part of the OSM in the strain accumulation area is smaller than an elastic modulus of a part of the OSM in the rollable area or flat area.
	Lee ‘428, in the analogous field of foldable display devices (0003), discloses a window panel where the elastic modulus is lower in the flexible area than in the rigid area (0008). In a specific embodiment, the window panel is provided with two or more layers with different thicknesses in the rigid area and flexible area. The window panel may include a first layer and a second layer covering the first layer and having an elastic modulus larger than the first layer (0012).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the OSM window member of Lee to include two layers, in which the elastic modulus of the second layer is higher than the elastic modulus of the first layer, to help with the ease of folding the device in the flexible area compare to the non-bending areas.
	In the structure of Lee in view of Lee ’428, there will be an elastic modulus of a part of the window member (e.g., the first layer) in the strain accumulation area which is smaller than an elastic modulus of a part of the window member (e.g., the second layer) in the rollable or flat area. 
 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above in view of Su et al. (WO 2020/168748) and further in view of Shi (US 2017/0146851).
	Regarding claims 4-7, Lee discloses the limitations of claim 1 as discussed above. Lee further teaches the OSM being a window member (0056; instant cover plate) and the display panel including signal wirings/ pixels (instant flexible array substrate) with the window member bonded to the display panel through the adhesive SCM. Lee does not disclose a structure of the cover plate.
	Su, in the analogous field of flexible display devices discloses a cover window structure (0004). The flexible cover comprising a first cover layer (111), and auxillary protective layer which comprises an adhesive layer (second adhesive layer) and second cover layer (1122; instant first polymer thin film) stacked in this order (Fig. 3, 0059-0060). The first cover layer including ultra-thin glass (0066) and the second cover layer including polymer material (0065). The cover window further including a hardening layer arranged on the outermost side of the second cover layer (0021 and 0057).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the OSM window member of Lee to have a structure as taught by Su, providing a display cover which is flexible but with improved protection and reduced damage by external force (0006).
	Lee and Su do not teach a side of the first ultra-thin glass layer facing the first polymer film has a rolling edge used for rolling and has a chamfer, which is curved or flat, and extends to a side of the glass layer away from the first polymer thin film.
	Shi, in the analogous field of display devices (0001), discloses a transparent cover plate (110) made of glass (0031) having a chamfer that is a circular (curved) arc edge (111) (Fig. 1 and 0032; instant rolling edge). The chamfer extending to a side of the cover plate.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the upper surface of the ultra-thin glass layer of modified Lee to include a rolling chamfer as taught by Shi, achieve a more aesthetically pleasing structure as well as enlarging the display area (0034 and 0036). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above and further in view of Su et al. (WO 2020/168748) and Lee et al. (US 2015/0049428), herein after Lee ‘428.
	Regarding claim 8, Lee discloses the limitations of claim 1 as discussed above. Lee further teaches the OSM being a window member (0056; instant cover plate) and the display panel including signal wirings/ pixels (instant flexible array substrate) with the window member bonded to the display panel through the adhesive SCM. Lee does not disclose a structure of the flexible cover plate.
	Su, in the analogous field of flexible display devices discloses a cover window structure (0004). The flexible cover comprising a first cover layer (111), and auxillary protective layer which comprises an adhesive layer and second cover layer (1122; instant second polymer thin film) stacked in this order (Fig. 3, 0059-0060). The first cover layer including ultra-thin glass (0066) and the second cover layer including polymer material (0065). The cover window further including a hardening layer arranged on the outermost side of the second cover layer (0021 and 0057).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the OSM window member of Lee to have a structure as taught by Su, providing a display cover which is flexible but with improved protection and reduced damage by external force (0006).
	Modified Lee does not teach a thickness of a part of the glass layer in the rollable area is smaller than a thickness of a part of the glass layer in the flat or stain accumulation area.
	Lee ‘428, in the analogous field of foldable display devices (0003), discloses a window panel provided with two or more layers with different thicknesses in the rigid area and flexible area. In an embodiment, the first layer (L1) is thicker in the flexible area than in the first and second rigid areas, and the second layer (L2) is thinner in the flexible area than in the first and second rigid areas (0087)
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the glass layer of modified Lee to be thinner in an area of the bending area than a thickness of a part of the glass layer in the flat or strain accumulation area, as taught by Lee ‘428, to improve flexibility of the bending area (0091).
	In the structure of Lee in view of Lee ’428, there will be an elastic modulus of a part of the window member (e.g., the first layer) in the strain accumulation area which is smaller than an elastic modulus of a part of the window member (e.g., the second layer) in the rollable or flat area. 
	Regarding claim 9, Lee ‘428 teaches a recessed structure located in the folding area (Fig. 5B).
	Regarding claim 10, Su teaches the glass film further including a protective polymeric film (1114) (Fig. 8-9 0071) arranged on a side of the glass layer that would be facing the flexible array in the structure of Lee in view of Su. Su does not teach the film having a recessed structure located in the rollable area. 
	However, given the disclosure of Lee ‘428 which teaches reducing the thickness of layers within a window panel (0011), one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to including a recessed structure in the third polymer thin film located in the rollable area as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Su in view of Lee ‘428 as applied to claim 8 above and further in view of Shi (US 2017/0146851).
	Regarding claim 11, modified Lee discloses the limitations of claim 8 as discussed above. Modified Lee does not teach a side of the glass layer facing the polymer film has a rolling edge used for rolling and has a chamfer.
	Shi, in the analogous field of display devices (0001), discloses a transparent cover plate (110) made of glass (0031) having a chamfer that is a circular (curved) arc edge (111) (Fig. 1 and 0032; instant rolling edge).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the upper surface of the ultra-thin glass layer of modified Lee to include a rolling chamfer as taught by Shi, achieve a more aesthetically pleasing structure as well as enlarging the display area (0034 and 0036).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781